Affirmed and Memorandum Opinion filed October 29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-19-00650-CR
                              NO. 14-19-00651-CR

                JASMYNE LAMARQUE VAUGHN, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1590390 and 1590391

                 MEMORANDUM                      OPINION
      Appellant Jasmyne Lamarque Vaughn appeals his convictions for possession
of a controlled substance. Tex. Health & Safety Code § 481.115(d). Appellant’s
appointed counsel filed a brief in which she concludes the appeals are frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate records and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgments are affirmed.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2